11-534-ag
         Wong v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A098 547 400
                                                                               A099 372 927
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 4th day of January, two thousand twelve.
 5
 6       PRESENT:
 7                BARRINGTON D. PARKER,
 8                RICHARD C. WESLEY,
 9                RAYMOND J. LOHIER, JR.,
10                    Circuit Judges.
11       _______________________________________
12
13       SIEW VOON WONG, CHUN YIP LAM,
14                Petitioners,
15
16                        v.                                    11-534-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONERS:              James Costo, Brooklyn, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Richard M. Evans, Assistant
27                                     Director; Aliza B. Alyeshmerni,
28                                     Trial Attorney, Office of
 1                          Immigration Litigation, United
 2                          States Department of Justice,
 3                          Washington D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioners Siew Voon Wong (“Wong”) and Chun Yip Lam

10   (“Lam”), natives and citizens of Malaysia, seek review of a

11   January 20, 2011, decision of the BIA affirming the January

12   28, 2009, decision of Immigration Judge (“IJ”) Barbara A.

13   Nelson, pretermitting their applications for asylum, and

14   denying withholding of removal, and relief under the

15   Convention Against Torture (“CAT”).       In re Siew Voon Wong,

16   Chun Yip Lam a.k.a. Chunyip Lam, Nos. A098 547 400/099 372

17   927 (B.I.A. Jan. 20, 2011), aff’g Nos. A098 547 400/099 372

18   927 (Immig. Ct. N.Y.C. Jan. 28, 2009).       We assume the

19   parties’ familiarity with the underlying facts and

20   procedural history in this case.

21       Under the circumstances of this case, we have reviewed

22   both the BIA’s and IJ’s opinions.       See Zaman v. Mukasey, 514

23   F.3d 233, 237 (2d Cir. 2008).       The applicable standards of

24   review are well-established.    See 8 U.S.C. § 1252(b)(4)(B);


                                     2
 1   see also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d

 2   Cir. 2008).   Because Wong and Lam did not challenge the

 3   agency’s pretermission of their asylum claim, we address

 4   only the denial of withholding of removal and CAT relief.

 5       The agency reasonably found that petitioners failed to

 6   establish past persecution given their lack of credibility

 7   on the single incident that formed the basis of their past

 8   persecution claim.   See Zhong v. U.S. Dep’t of Justice, 480

 9   F.3d 104, 127 (2d Cir. 2007) (finding that inconsistencies

10   at the heart of a petitioner’s asylum claim to be entitled

11   to greater legal significance in support of an adverse

12   credibility determination).     In their respective asylum

13   applications, petitioners stated that Lam was attacked on

14   account of his Chinese ethnicity in 1993, but in the same

15   applications, later stated the attack occurred in 1998.

16   Before the IJ, Wong testified that the 1998 date was

17   correct, and cited an error by the preparer as the reason

18   for this inconsistency.     The agency reasonably declined to

19   credit this explanation.     See Majidi v. Gonzales, 430 F.3d

20   77, 81 (2d Cir. 2005).     The agency also reasonably relied on

21   an inconsistency between Wong’s testimony that Lam’s scars

22   were a result of the assault, and the asylum applications


                                     3
 1   which omitted that information.   The agency reasonably

 2   declined to credit Wong’s explanation that they “forgot” to

 3   include the information.   See Majidi, 430 F.3d at 81.    Given

 4   these inconsistencies regarding the sole incident of alleged

 5   harm, the agency’s adverse credibility determination is

 6   supported by substantial evidence.   See Xiu Xia Lin, 534

 7   F.3d at 165-66.

 8       Wong and Lam’s failure to demonstrate past persecution

 9   required them to demonstrate eligibility based on a

10   reasonable fear of future persecution.   See

11   8 C.F.R. § 1208.13(b)(1), (2); see also Ramsameachire v.

12   Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004). In establishing

13   a well-founded fear or likelihood of persecution, an

14   applicant need not “provide evidence that there is a

15   reasonable possibility he or she would be singled out

16   individually for persecution if . . . [t]he applicant

17   establishes that there is a pattern or practice in his or

18   her country of nationality . . . of persecution of a group

19   of persons similarly situated to the applicant.”

20   8 C.F.R. § 1208.13(b)(2)(iii); see also 8 C.F.R.

21   § 1208.16(b)(2)(i).   Applicants claiming only a prospective

22   fear of persecution must make some showing that their

23   ethnicity will subject them to persecution.    See Hongsheng

                                   4
 1   Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).   Wong and

 2   Lam’s argument that the agency failed to consider their

 3   pattern and practice claim is unavailing because, as the IJ

 4   found, they failed to demonstrate widespread violence

 5   against ethnic Chinese in Malaysia.   See Huang v. U.S.

 6   I.N.S., 421 F.3d 125, 129 (2d Cir. 2005) (a fear is not

 7   objectively reasonable if it lacks “solid support” in the

 8   record and is merely “speculative at best.”); Guan Shan Liao

 9   v. U.S. Dep’t of Justice, 293 F.3d 61, 68 (2d Cir. 2002)

10   (the agency does not err in addressing an uncorroborated

11   claim in summary fashion).   Because Wong and Lam were unable

12   to show an objective likelihood of persecution needed to

13   make out a withholding of removal claim, they were similarly

14   unable to meet the higher standard required to succeed on a

15   claim for CAT relief as the claims were based on the same

16   facts and evidence.   See Paul v. Gonzales, 444 F.3d 148, 156

17   (2d Cir. 2006).

18       We do not reach petitioners’ argument that the IJ erred

19   in relying on a 1997 Department of State Report, as that

20   argument was not raised before the agency.   See Zhong, 480

21   F.3d at 107 n.1(b), 125.

22       For the foregoing reasons, the petition for review is

23   DENIED.   As we have completed our review, any stay of

                                   5
 1   removal that the Court previously granted in this petition

 2   is VACATED, and any pending motion for a stay of removal in

 3   this petition is DISMISSED as moot.    Any pending request for

 4   oral argument in this petition is DENIED in accordance with

 5   Federal Rule of Appellate Procedure 34(a)(2), and Second

 6   Circuit Local Rule 34.1(b).

 7                                 FOR THE COURT:
 8                                 Catherine O’Hagan Wolfe, Clerk
 9
10
11




                                    6